         Case 1:21-mj-00511-RMM Document 3 Filed 06/30/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :       Case No:
                                           :
              v.                           :
                                           :       VIOLATIONS:
                                           :
FI DUONG                                   :
Also Known As:                             :
"JIM"                                      :
"MONKEY"                                   :
"MONKEY KING"                              :
                                           :       18 U.S.C. § 1752(a)(1) and (2)
                                           :       (Entering and Remaining on Restricted
                                           :       Building or Grounds)
                                           :
                                           :       40 U.S.C. § 5104(e)(2)(D) and (G)
                                           :       (Disorderly Conduct on Capitol Grounds)
                                           :
                                           :       18 U.S.C. § 1512(c)(2)
                                           :       (Obstructing an Official Proceeding)

     MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully moves for an order to place and maintain under seal, until the Arrest

Warrant is executed, the Affidavit in Support of Criminal Complaint, Criminal Complaint, and

Arrest Warrant in the above-captioned matter, this Motion and Supporting Memorandum, the

proposed Order attached to this Motion, and any Order granting this motion. In support thereof,

the government states as follows:
            Case 1:21-mj-00511-RMM Document 3 Filed 06/30/21 Page 2 of 4




       1.      The United States is investigating allegations that Fi Duong:

               a. knowingly entered or remained in any restricted building or grounds without

                   lawful authority to do; and knowingly, and with intent to impede or disrupt the

                   orderly conduct of Government business or official functions, engage in

                   disorderly or disruptive conduct in, or within such proximity to, any restricted

                   building or grounds when, or so that, such conduct, in fact, impedes or disrupts

                   the orderly conduct of Government business or official functions when he

                   entered the United States Capitol on January 6, 2021 without legal authority in

                   violation of 18 U.S.C. § 1752 (a)(1) and (2);

               b. participated in disorderly conduct in violation of 40 U.S.C. § 5104(e)(2)(D) and

                   (G); and

               c. corruptly obstructed an official proceeding in violation of 18 U.S.C.

                   § 1512(c)(2).

       2.      The Affidavit in Support of Criminal Complaint references evidence gathered in

the course of the investigation. Additionally, the complaint references possible co-conspirators,

who are uncharged at this time. The public disclosure of the Government’s evidence could

compromise the integrity of the investigation, including the ability of the United States to locate

and arrest the defendant, which also may lead to the destruction of evidence in other locations such

as what may exist on certain digital devices. Public disclosure could also lead to the notification

of uncharged possible co-conspirators. Thus, a sealing order is necessary to avoid hindering the

ongoing investigation in this matter.

       3.      As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure



                                                 2
            Case 1:21-mj-00511-RMM Document 3 Filed 06/30/21 Page 3 of 4




serves a compelling interest; (2) there is a substantial probability that, in the absence of closure,

this compelling interest would be harmed; and (3) there are no alternatives to closure that would

adequately protect the compelling interest.’” Id. at 290 (quoting Oregonian Pub. Co. v. United

States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

       4.      In this matter, the United States has a compelling interest in preserving the integrity

of its investigation and arresting the defendant. A limited sealing order ensuring that filings

related to the Criminal Complaint and Arrest Warrant are not accessible from the Court’s public

files is narrowly tailored to serve a compelling interest.

       5.      Furthermore, the United States respectfully submits that complying with the normal

notice requirements of Washington Post would defeat the purpose of the motion to seal. Persons

who know the criminal justice system also know that docketing a motion to seal an Affidavit in

Support of Criminal Complaint and Arrest Warrant, or a resulting sealing order, means that the

defendant is charged with a crime, and the Government intends to arrest him. Thus, if this Motion

or a sealing order were to become public, it would be the same as making public the Complaint

and Arrest Warrant.




                                                  3
         Case 1:21-mj-00511-RMM Document 3 Filed 06/30/21 Page 4 of 4




       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until execution of the Arrest

Warrant, the Affidavit in Support of Criminal Complaint, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.



Date: June 30, 2021                                 Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting U.S. Attorney
                                                    DC Bar No. 415793

                                               By: /s/ Stuart D. Allen
                                                   Stuart D. Allen
                                                   Assistant United States Attorney
                                                   DC Bar No. 1005102; NY Bar No. 4839932
                                                   National Security Section
                                                   United States Attorney’s Office
                                                   555 4th Street, N.W.
                                                   Washington, DC 20530
                                                   202-252-7794
                                                   Stuart.Allen@usdoj.gov




                                                4
